Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/301,993, filed 4/21/2021.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021 is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 11, “overlap and an open position” should be “overlap and in an open in position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with unclear phrases.  Many, but not all, have been explained below.   The claims should be reviewed in their entirety for similar phrases. 
	In claim 1, line 11, “each louver” is not clear if referring to the louvers of line 10 or to additional elements of the claim.  By changing the phrase to “each of the louvers” the rejection would be overcome. 
In claim 2, line 1, “each side section” is not clear if referring to the side sections of claim 1, line 4 or to additional elements of the claim.  By changing the phrase to “each of the side sections” the rejection would be overcome. 
In claim 3, line 1, “each lateral drainage channel” is not clear if referring to the channel of claim 2 or to additional elements of the claim.  By changing the phrase to “each of the lateral drainage channels” the rejection would be overcome. 
In claim 3, line 2, “each end” is not clear if referring to the ends of line 2 or to additional elements of the claim.  By changing the phrase to “each of the ends” the rejection would be overcome. 
In claim 3, lines 3-4, “a corresponding lateral drainage channel” is not clear if referring to the channel of claim 2 or to additional elements of the claim.  By changing the phrase to “one of the lateral drainage channels” the rejection would be overcome. 

In claim 4, the plurality of louvers are set forth as having a complementary cross section.  However, the fixed louvers do not have the same cross section as the pivotable louvers.  By changing “the plurality of louvers” in line 1 to “the plurality of pivotable louvers” the rejection would be overcome
	In claim 4, lines 2-3, “an adjacent louver” is not clear if referring to the louvers of claim 1 or to additional elements of the claim.  By changing the phrase to “an adjacent louver of the plurality of pivotable louvers” the rejection would be overcome. 
In claim 5, lines 2-3, “an adjacent louver” is not clear if referring to the louvers of claim 1 or to additional elements of the claim.  By changing the phrase to “an adjacent louver of the plurality of pivotable louvers” the rejection would be overcome. 
In claim 8, line 1, “each corner” is not clear if referring to the corner of claim 7 or to additional elements of the claim.  By changing the phrase to “each of the corners” the rejection would be overcome. 
In claim 8, line 2, “a corresponding post” is not clear if referring to the post of claim 1 or to additional elements of the claim.  By changing the phrase to “one of the posts” the rejection would be overcome. 
In claim 9, line 1, “each corner” is not clear if referring to the corner of claim 7 or to additional elements of the claim, and the claims have not set forth that a post is located at each corner.  By changing the phrase to “each of the corners” and the dependency of claim 7 to claim 8 the rejection would be overcome. 

In claim 12, line 4, “an adjacent pivotable louver” is not clear if referring to the louvers of claim 1 or to additional elements of the claim.  By changing the phrase to “an adjacent pivotable louver of the plurality of pivotable louvers” the rejection would be overcome. 
	In claim 15, lines 6, 7, 12, 14, 15, 17 and 18, claim 16, line 1, claim 17, line 4, and claim 18, line 1 have similar occurrences of unclear language as discussed above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whytlaw(WO2019084590; cited on PTO 892).

a) a plurality of horizontally spaced apart posts(14); 
b) an elevated frame(16/16a, 16b, 16c, 16d, see Figs. 1-3) and  lying in a generally horizontal plane and supported by the posts(see Fig. 1), the frame including a pair of laterally spaced apart side sections(16b, 16c, see Figs. 1-3) extending along a frame axis between a first end and a second end of the frame, a first end section(16d) extending laterally between the side sections at the first end of the frame, a second end section(16a) extending laterally between the side sections at the second end of the frame, and a central frame opening defined by the side, first end, and second end sections(see Figs. 1 and 4); 
c) a plurality of louvers(15, 17) in the frame opening and supported by the frame,(see Figs. 1, 3-4, 5A, 5B, 6B, 6C, 7B, 7C, 8B and 8C), each of the louvers parallel and extending laterally across the frame opening along a louver axis perpendicular to the frame axis(see Fig. 3), the louver axes spaced apart from each other along the frame axis(see Fig. 4), and the plurality of louvers including a first fixed louver(17 located on 16d, see Figs. 5A-C and 6AC; as well as the louver adjacent 16d considered fixed to the first end section 16d via the end section 16c, see Fig. 4) fixed(considered fastened/connected) to the first end section of the frame, a second fixed louver(17 located on 16a, see Figs. 5A-C and 6A-C; as well as the louver adjacent 16a considered fixed to the first end section 16a via the end section 16c, see Fig. 5C) fixed( considered fastened/connected) to the second end section of the frame, and a plurality of pivotable louvers(15) pivotably supported by the side sections(16b, 16c, see Fig. 5C) 
	Regarding claim 2, Whytlaw discloses the pergola of claim 1, wherein each of the side sections includes a gutter(portion of 17, see Figs. 1, 5B, 5C, 6B and 6C) comprising an axial drainage channel(see Figs. 5B, 5C, 6B and 6C) extending along the frame axis at an elevation below the plurality of louvers, and wherein each of the pivotable louvers and the first fixed louver comprises a lateral drainage channel extending along the louver axis(see Figs. Figs. 5B, 5C, 6B and 6C) and having an open top when the pivotable louvers are in the closed position for collecting and conveying water runoff to at least one of the axial drainage channels(the channels of the louvers are capable of allowing water runoff into the section channels meeting the functional claim limitation).
Regarding claim 3, Whytlaw discloses the pergola of claim 2, wherein each of the lateral drainage channels extends along the louver axis between laterally opposed ends, each of the ends of the lateral drainage channel positioned above and open to one of the axial drainage channels(see Fig. 5C, 6C, 7C and 8C).
Regarding claim 4, Whytlaw discloses the pergola of claim 2, wherein the plurality of pivotable louvers have complementary cross-sectional profiles for interlocking of each of the lateral drainage channels with an adjacent louver of the plurality of louvres when the plurality of pivotable louvers are in the closed position(see Figs. 5B and 5C).

Regarding claim 7, Whytlaw discloses the pergola of claim 1, wherein each of the first end section, the second end section, and the side sections extends lengthwise between opposed squared ends(see Fig. 1, the addition of the fourth frame member 16dbetween the ends of the side sections would inherently result in butt joints as sown in Fig. 1), and wherein the frame is generally rectangular and has four corners where the squared ends of perpendicular sections of the frame intersect in a corner butt joint arrangement(see Fig. 1).
Regarding claim 9, Whytlaw discloses the pergola of claim 7, wherein the squared ends of the side sections are axially intermediate the first and second end sections(see Fig. 1).
Regarding claim 11, Whytlaw discloses the pergola claim 1, wherein at least one of the first fixed louver and the second fixed louver is selectively retractable and extendable along the frame axis for adjusting an axial extent of the at least one of the first fixed louver and the second fixed louver(louvers closest to the sectiosn are considered the fixed louvers, see Fig. 8A where the louvers are retractable, see para. [0022]).
Regarding claim 12, Whytlaw discloses the pergola of claim 11, wherein the at least one of the first fixed louver and the second fixed louver(the 2 louvers on the left or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whytlaw.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whytlaw, as evidenced by Zhao(CN202559576; cited on PTO 892).
Whytlaw discloses the pergola of claim 2, but lacks the pergola is free of any laterally extending gutters fixed to the first end section and the second end section below the louvers.
	Applicant’s disclosure lends no criticality to the lack of gutters at the end sections of the frame(see para. [11] and [63]).

Regarding claim 8, Whytlaw discloses the pergola of claim 2, wherein corners are positioned over the posts but two of the corners are not located over posts.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the posts under the corners such that each of the corners of Whytlaw were located above a post, such as evidence by Zhao in Figs. 1 and 2, given that the simple substitution of one known expedient for would have yielded predictable results to one of ordinary skill in the art at the time of the invention(KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. __ (2006) has found that the substitution of one known element for another). 
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whytlaw in view of Abeel(CN107548425).
	Whytlaw discloses the pergola of claim 7, wherein the post in each of the corners(as discussed above regarding claim 8) extends vertically between a lower end and an upper end, but lacks the upper end having a cut out receiving corresponding squared ends.
	Abeel discloses a pergola having posts(3/20, see Fig. 2) at corners of a frame(1/2) and louvers, the posts having cutouts for receiving the frame.
.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art of record shows a pergola having a plurality of posts, a frame supported on the posts, the frame having laterally spaced side sections each including a louver mount comprising a plurality of apertures spaced apart along an axis of the frame, each aperture perpendicular to the frame axis and open to a top of the mount, and louvers pivotably supports on the side sections for pivoting between a closed and open position, each louver having a louver axis and opposed ends, and a mounting pin projecting from the ends faces along the louver axis, each pin received in one of the apertures of the mount, and each section including a retaining cap extending along the frame axis and detachably mounted overtop of the apertures for covering the apertures, as in claim 15, or a pergola having posts, a frame with sections, and louvers, a first and second fixed louver and a plurality or pivotable louvers, one of the fixed louvers with a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/